El Juez Asociado Señoe Wolf,
emitió la opinión del tribunal.
La Corte de Distrito de Ponce dictó sentencia en rebel-día contra Carmen Hernández, viuda y heredera de Hatch, y Miguel Hudo, administrador. Este último ha apelado.
Para justificar su alegación de que la demanda no constituye una causa de acción, el apelante sostiene que antes de comenzar el pleito basado en una deuda debe presentársele una reclamación al administrador judicial, y se funda para ello en los artículos 60 y 61 de la Ley de Procedimientos Legales Especiales, los que dicen así:
“Artículo 60. Será deber de todo albacea o administrador satis-facer las deudas legítimas del finado dentro de un plazo razonable, con intervención de los herederos, o, en su defecto, de la corte de distrito.
“Artículo 61. Para ello publicará en periódico designado por el juez de la corte de distrito uu aviso a los acreedores para que le presenten sus reclamaciones con ios correspondientes comprobantes bajo juramento, en el lugar señalado en el aviso. Este se publicará una vez por semana durante dos meses consecutivos. Si el albacea o administrador dudase de la validez de alguna reclamación la re-chazará notificándolo así por escrito al reclamante. Al acreedor le quedará expedito su derecho para reclamarla-en el correspondiente-pleito contra la administración del caudal.”
El apelante sostiene que las palabras finales del artículo 61 presuponen una reclamación presentada al administrador y que no surge la causa de acción hasta que se presenta tal reclamación y el administrador la rechaza. Nada hay en estos artículos que haga necesario imperativamente que un acreedor presente su reclamación al administrador. Si el acreedor no lo hace así, corre el riesgo de que otros acree-dores tengan preferencia, según lo indica el artículo 62, como sigue:
“Si algún acreedor promoviere juicio por una deuda, cuya re-clamación no se hubiere presentado dentro de los seis meses de pu-blicado el aviso a los acreedores, no será responsable el albacea o-administrador, por los caudales o dinero que hubiere entregado a *758cuenta de legítimas reclamaciones, legados o hijuelas antes de in-tentarse la acción.”
El emplazamiento es suficiente notificación al administra-dor. Si la causa de acción surge solamente al presentarse y rechazarse la reclamación, entonces las causas de acción podrían demorarse indefinidamente.
En su segundo señalamiento de error, el apelante sostiene que debió demandársele en San Juan, donde él residía, y donde falleció el intestado. Un administrador puede ser demandado al igual que cualquier otra persona, y si la corte de distrito escogida no es la correspondiente, puede solicitarse el traslado del pleito. De lo contrario, el administrador se somete a la jurisdicción de la corte. Artículo 76 ot seq. del Código de Enjuiciamiento Civil.
El tercer señalamiento de error, en tanto en cuanto no es indefinido y frívolo, se refiere a la cuestión de las costas. El administrador compareció para atacar la jurisdicción de la corte. El apelado dice que tal ataque era frívolo y que, por consiguiente, la comparecencia del administrador era general, pero no se cita autoridad alguna. De todos modos, no hubo comparecencia después que el demandante radicó voluntariamente su demanda enmendada. Bajo estas circunstancias, creemos que el espíritu, si no la letra, del artículo 327 del Código de Enjuiciamiento Civil, debían relevar al administrador del pago de los honorarios de abogado. Copiamos la parte pertinente del mismo, como sigue:
"En todos los casos en que se hayan concedido a una parte las costas en una acción o procedimiento en la corte de distrito, dicha parte, a discreción de la corte de distrito, tendrá derecho a recibir de la parte vencida, una cantidad que represente el valor de los ser-vicios de su abogado o una parte de dicha cantidad; Disponiéndose, que nada de lo contenido en esta Sección, se entenderá que concede honorarios de abogado para ser incluidos en las costas que se impu-sieren a un demandado que no hubiere radicado su comparecencia en una acción o procedimiento.”

Bebe modificarse la sentencia apelada en él sentido de 
*759
eximir del pago de honorarios de ahogado al administrador, y confirmarse en todo lo demás.

El Juez Asociado Señor Texidor no intervino.